DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/2022 has been entered.
As per instant Amendment claims 1, 7 and 12 have been amended; claim 4 has been canceled; claim 20 has been newly added; claims 1, 7 and 12 are independent claims. Claims 1-3, 5, 7-10, 12-15 and 17-20 have been examined and are pending. This Action is made Non-Final. 

Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1-5, 7-10, 12-15, and 17-19 under 35 U.S.C. 103 have been fully considered but they are not persuasive.  
Applicant Argues: on p. 8 by providing arguments of “This paragraph only describes the use of one frequency for communication between the first and second entities.”, “Again, Tunnel only describes the use of one frequency.”, “This is a generic description of an authentication system.”, “This paragraph does not relate to any claim limitation.”
Examiner’s Response:  The examiner respectfully disagrees.  The examiner respectfully notes Tunnel does in fact disclose different and distinct... frequency channels.  More specifically:  Tunnel states in the Abstract - Abstract - A method for authenticating a first entity to a second entity. The first entity supplies a first authentication credential to the second entity using a first communication scheme, and the first entity supplies a second authentication credential to the second entity using a second communication scheme. The second authentication credential is different from the first authentication credential and the second communication scheme is different from the first communication scheme. The first and second entities are authenticated responsive to the first and second authentication credentials. The first and second communication schemes may comprise different communication frequencies or different modulation type and further in [0055] - For example, after authentication has been successfully accomplished between two devices, a first segment of a data exchange between the devices is carried out on a first frequency, and a second segment is carried out on a second frequency... For example, a first authentication credential is supplied over a first communication channel and a second authentication credential is supplied over a second communications, where both the first and second credentials are required for a successful authentication. Or a first authentication credential is supplied on a first frequency and a second authentication credential is supplied over a second frequency. Or in yet another example, a first segment of an authentication credential is supplied on a first frequency and a second segment is supplied on a second frequency. The authentication credential comprises, for example, a fingerprint digitized and segregated between the first and second segments, or a password that is similarly digitized and segregated between the first and second segments.  Thus it is clear that the first and second communication scheme are in face different and distinct communication frequencies.  The examiner notes different is defined as not the same: such as distinct by Merriam-Webster dictionary.  Thus as constructed Tunnel reads on different and distinct... frequency channels.  Further, Hitchcock was shown to teach concepts of receiving credentials on predetermined channels.  Thus, when combined the combination of references read on the aforementioned limitation; therefore the examiner finds these arguments not persuasive.  
Applicant Argues: on p. 8-9 by providing arguments of “Tunnel describes a system with only one antenna.” and “Again, Tunnel is describing a system with only one antenna, albeit one that may be tuned to a different frequency at a given time.”
Examiner’s Response:  The examiner respectfully disagrees.  The examiner respectfully disagrees.  Tunnel recites in [0051] – antenna 125   and in [0053] – antenna 136.  The examiner notes antenna 125 and antenna 136 represent two different antennas.  Again, this is clearly depicted in FIG. 2.  Therefore the examiner finds these arguments not persuasive.  
Applicant Argues: on p. 9 by providing arguments of “Although Tunnel describes transmitting segments of an authentication credential on two different frequencies, there is no indication that these transmissions are happening simultaneously, or that they are sent on different antennas. Considering that Tunnel only describes a system and variations with a single antenna ([0051],[0053]), and discloses a single antenna that can be tuned to different frequencies ([0053]), the simplest and most likely interpretation is that the first segment is sent out at a first frequency from the single antenna, then the antenna is tuned to another frequency, and the second segment is sent out at that frequency “and “This paragraph does not relate to any claim limitation.”
Examiner’s Response:  The examiner respectfully disagrees. As noted above,  Tunnel recites in [0051] – antenna 125   and in [0053] – antenna 136.  The examiner notes antenna 125 and antenna 136 represent two different antennas.  Again, this is clearly depicted in FIG. 2.  Thus Tunnel discloses two antennas.  Further Tunnel states in the Abstract - Abstract - A method for authenticating a first entity to a second entity. The first entity supplies a first authentication credential to the second entity using a first communication scheme, and the first entity supplies a second authentication credential to the second entity using a second communication scheme. The second authentication credential is different from the first authentication credential and the second communication scheme is different from the first communication scheme. The first and second entities are authenticated responsive to the first and second authentication credentials. The first and second communication schemes may comprise different communication frequencies or different modulation type and further in [0055] - For example, after authentication has been successfully accomplished between two devices, a first segment of a data exchange between the devices is carried out on a first frequency, and a second segment is carried out on a second frequency... For example, a first authentication credential is supplied over a first communication channel and a second authentication credential is supplied over a second communications, where both the first and second credentials are required for a successful authentication. Or a first authentication credential is supplied on a first frequency and a second authentication credential is supplied over a second frequency. Or in yet another example, a first segment of an authentication credential is supplied on a first frequency and a second segment is supplied on a second frequency. The authentication credential comprises, for example, a fingerprint digitized and segregated between the first and second segments, or a password that is similarly digitized and segregated between the first and second segments.  Thus it is reasonable to construct that the credential is supplied over the different antenna as the abstract states the communication schemes are different and further the credential is being supplied at different frequencies.   Therefore Tunnel does in fact read on the claimed features.  
Further applicant argues that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., [ transmissions that are happening simultaneously ]) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant Argues: on p. 11 by providing arguments of “Hardacker is deriving beamforming system.... paragraph [0020] describes the antennas operating at “approximately the same” frequency. In beamforming systems, slight differences in frequency between the antennas may be used, but this bandwidth is merely a fraction of the center frequency, e.g., 60 GHz. This differs from the system described in the Application at paragraph [0030], which describes an embodiment in which the four antennas operate at clearly different and distinct frequencies, those being 2.4 GHz, 5 GHz, 7.5 GHz, and 9 GHz..
Examiner’s Response:  The examiner respectfully disagrees.  The examiner notes under a reasonable construction as noted by Applicants own submission Paragraph [0020] describes the antennas operating at “approximately the same” frequency. In beamforming systems, slight differences in frequency between the antennas may be used.  The examiner notes based on the different frequencies, even albeit slight, they operate at different and distinct frequencies.  Thus, still reading on the claimed limitation of three or more antennas configured to receive at least three different parsed portions of a sequenced [data] on at least three ... different ... frequency channels received from a single device, wherein each of said parsed portions is received on a different one of said at least three ... channels.  Therefore the examiner finds this argument not persuasive.  
Applicant Argues: on p. 11 and 13 by providing arguments of “Hitchcock describes a system in which portions of an authentication credential are received from different devices...” and “However, exemplary Independent Claim 1 recites, “...receive at least three different parsed portions of a sequenced authentication credential on at least three different and distinct predetermined frequency channels received from a single device...””.
Examiner’s Response:  The examiner notes Tunnel was cited to disclose ... antennas configured to receive ...different parsed portions of a sequenced authentication credential on at least.... different and distinct ... frequency channels received from a single device (see Abstract and [0055]).  Hardacker was cited to teach three or more antennas configured to receive at least three different parsed portions of a sequenced [data] on at least three ... different ... frequency channels received from a single device, wherein each of said parsed portions is received on a different one of said at least three ... channels (FIG. 5 – 530 (i.e., see [0036]) and [0020]) and further Hitchcock was cited to teach receive at least three different parsed portions of a sequenced authentication credential on at least three assigned different and distinct predetermined channels... wherein each of said parsed portions is received on a different one of said at least three predetermined channels assigned to said portion (Hitchcock, FIG. 1 and FIG. 3A – Depicts the compiling of the authentication credential from FIG. 1 and col. 2, lines 51-65 and col. 7, lines 55-col. 8, line 5).  Thus it is the combination of references that discloses the aforementioned feature.  Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).	
Applicant Argues: on pp. 11-12 “In summary, Tunnel does not teach or suggest an authentication system using multiple antennas. Hardacker does not teach or suggest an authentication system using distinct and different frequencies for each of multiple antennas or using the frequency a portion is transmitted on to authenticate the portion.  Hitchcock does not teach or suggest transmitting portions of an authentication credential from a single device.  Applicant submits that none of Tunnel, Hardacker, and Hitchcock teach or suggest, either alone or in combination, a system for receiving portions of an authentication credential on multiple  antennas at different and distinct frequencies in which the receiver uses the frequency a portion of the authentication credential is transmitted on to authenticate the portion.”
Examiner’s Response:  The examiner disagrees per the reasoning set for above, which encompasses the same arguments in the summary remarks provided by Applicant.  

Claim Objections
Claims 9 and 10 are objected to because of the following informalities:  
Regarding Claim 9 and 10; claim 9 and 10 recites the preamble “The transceiver of claim 7”. The examiner notes for better clarity to further amend the preamble to “The method of claim 7”, since claim 7 is a method claim. Appropriate correction is required.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7-9, 12-14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tunnel et al. (US 2019/0174304 A1) in view of Hardacker (US 2007/0024506 A1) and Hitchcock et al. (US 10,333,946 B1).

Regarding Claim 1;
Tunnel discloses a transceiver (FIG. 1 and 2) comprising: 
... antennas configured to receive ...different parsed portions of a sequenced authentication credential on at least.... different and distinct ... frequency channels received from a single device, wherein each of said parsed portions is received on a different one of said at least... frequency channels... (Abstract - A method for authenticating a first entity to a second entity. The first entity supplies a first authentication credential to the second entity using a first communication scheme, and the first entity supplies a second authentication credential to the second entity using a second communication scheme. The second authentication credential is different from the first authentication credential and the second communication scheme is different from the first communication scheme. The first and second entities are authenticated responsive to the first and second authentication credentials. The first and second communication schemes may comprise different communication frequencies or different modulation type and FIG. 1 and FIG. 2 and [0032] - For example, one such parameter includes a frequency to be used by both first and second entities for exchanging data and [0040]-[0041] – the devices must agree on the following communication parameters: a frequency of the signal propagated between the two devices, a signal multiplexing scheme (e.g., frequency hopping), a modulation scheme (analog or digital) and modulated parameter (e.g., amplitude, phase or frequency), a specific analog (e.g., AM or FM) or digital modulation scheme (e.g., QPSK, QAM, BPSK), a data baud rate, a coding/decoding scheme, an encryption scheme, a compression scheme, and a data set... a communications link or path to one or more... endpoints and [0043] - These are merely examples of signals and actions that can be used to initiate communications between any two devices and [0048] and [0051] – Antenna 125 and [0053] – one or more multi-band and/or broadband or tunable antenna 136 may be installed... as well as a tunable wideband antenna that can be optimized at multiple frequencies and [0055] - For example, after authentication has been successfully accomplished between two devices, a first segment of a data exchange between the devices is carried out on a first frequency, and a second segment is carried out on a second frequency... For example, a first authentication credential is supplied over a first communication channel and a second authentication credential is supplied over a second communications, where both the first and second credentials are required for a successful authentication. Or a first authentication credential is supplied on a first frequency and a second authentication credential is supplied over a second frequency. Or in yet another example, a first segment of an authentication credential is supplied on a first frequency and a second segment is supplied on a second frequency. The authentication credential comprises, for example, a fingerprint digitized and segregated between the first and second segments, or a password that is similarly digitized and segregated between the first and second segments and [0068] – determines... channels and frequencies); and 
a processor ([0048]) configured to 
compile the portions into a correctly sequenced authentication credential ([0055] - In another embodiment, the authentication process ... The authentication credential comprises, for example, a fingerprint digitized and segregated between the first and second segments, or a password that is similarly digitized and segregated between the first and second segments and Claims 2 and 3,)
authenticate the authentication credential ([0055] - In another embodiment, the authentication process ... The authentication credential comprises, for example, a fingerprint digitized and segregated between the first and second segments, or a password that is similarly digitized and segregated between the first and second segments and Claims 2 and 3).
Tunnel fails to explicitly disclose 
three or more antennas configured to receive at least three different parsed portions of a sequenced... on at least three assigned different predetermined frequency channels received from a single device, wherein each of said parsed portions is received on a different one of said at least three predetermined channels assigned to said portion. 
authenticate each portion of the authentication credential is received on a pre-determined frequency channel assigned to said portion, 
However, in an analogous art, Hardacker teaches three or more antennas configured to receive at least three different parsed portions of a sequenced [data] on at least three ... different ... frequency channels received from a single device, wherein each of said parsed portions is received on a different one of said at least three ... channels (FIG. 5 – 530 (i.e., see [0036]) and [0020] - the array all are optimized to operate at approximately the same frequency (As constructed approximately the same frequency does not mean the same frequency as approximately is defined to be not exact) and [0023] - In one embodiment, parallel transmission is enabled by splitting or dividing an incoming data stream into multiple data streams and wirelessly broadcasting them in parallel from point-to-point. In another embodiment, a parallel incoming data stream is multiplexed into 1 or more serial streams which is then wirelessly broadcast point-to-point. In one embodiment, the transmission point is comprised of a super-array of individual beam-forming antenna arrays. The receiving point may be comprised of a corresponding series of receiving antennas, after which data stream can be recombined. In one embodiment the received data streams maybe demultiplexed, re-combined and re-aligned to a parallel data stream. In one embodiment, parallel transmission is enabled using 60 GHz band transmissions); and
compile the portions into a correctly sequenced [data] (Hardacker, [0023]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Hardacker to the antennas and different frequency channels of Tunnel to include three or more antennas configured to receive at least three different parsed portions of a sequenced [data] on at least three ... different ... frequency channels received from a single device, wherein each of said parsed portions is received on a different one of said at least three ... channels.
One would have been motivated to combine the teachings of Hardacker to Tunnel to do so as it provides / allows directed transmissions than what is possible with typical 60 GHz transmissions, and for higher-data rate transmissions (Hardacker, [0010]).
However, in an analogous art, Hitchcock teaches
receive at least three different parsed portions of a sequenced authentication credential on at least three assigned different and distinct predetermined channels... wherein each of said parsed portions is received on a different one of said at least three predetermined channels assigned to said portion (Hitchcock, FIG. 1 and FIG. 3A – Depicts the compiling of the authentication credential from FIG. 1 and col. 2, lines 51-65 and col. 7, lines 55-col. 8, line 5).
a processor configured to 
authenticate that each portion of the authentication credential is received on a pre-determined ... channels assigned to said portion (Hitchcock, FIG. 1 – Depicts three different parsed portions of a sequenced authentication channel on three different predetermined channels and FIG. 3A – Depicts the authentication that the portions were received on the predetermined channels and col. 2, lines 51-65 and col. 7, lines 55-col. 8, line 5), 
compile the portions into a correctly sequenced authentication credential (Hitchcock, FIG. 1 and FIG. 3A – Depicts the compiling of the authentication credential from FIG. 1 and col. 2, lines 51-65 and col. 7, lines 55-col. 8, line 5).
authenticate the authentication credential (FIG. 1 and FIG. 3A and col. 8, lines 2-5).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Hitchcock to the antennas and different frequency channels of Tunnel and Hardacker to include receive at least three different parsed portions of a sequenced authentication credential on at least three assigned different and distinct predetermined channels... wherein each of said parsed portions is received on a different one of said at least three predetermined channels assigned to said portion; and a processor configured to authenticate that each portion of the authentication credential is received on a pre-determined ... channels assigned to said portion, compile the portions into a correctly sequenced authentication credential.
One would have been motivated to combine the teachings of Hitchcock to Tunnel to do so as it provides / allows differing degrees of security assurance (Hitchcock, col. 2, lines 26-27). 

Regarding Claim 2;
Tunnel and Hardacker and Hitchcock disclose the transceiver to Claim 1.
Tunnel further discloses wherein the authentication credential is a user-selected password ([0055] - In another embodiment, the authentication process ... The authentication credential comprises, for example, a fingerprint digitized and segregated between the first and second segments, or a password that is similarly digitized and segregated between the first and second segments).

Regarding Claim 3;
Tunnel and Hardacker and Hitchcock disclose the transceiver to Claim 1.
Tunnel further discloses wherein each antenna is configured to receive data on a different frequency channel ([0051] – Antenna and [0053] – one or more variable multi-band or broadband or tunable antenna may be installed and [0055] - In another embodiment, the authentication process can be performed on a first frequency then the devices switch to a second frequency for exchanging data. For example, a first authentication credential is supplied over a first communication channel and a second authentication credential is supplied over a second communications, where both the first and second credentials are required for a successful authentication. Or a first authentication credential is supplied on a first frequency and a second authentication credential is supplied over a second frequency. Or in yet another example, a first segment of an authentication credential is supplied on a first frequency and a second segment is supplied on a second frequency. The authentication credential comprises, for example, a fingerprint digitized and segregated between the first and second segments, or a password that is similarly digitized and segregated between the first and second segments and [0068] – determines... channels and frequencies);

Regarding Claim(s) 7, 8, 9; claim(s) 7, 8, 9 is/are directed to a/an method associated with the transceiver claimed in claim(s) 1, 2, 3. Claim(s) 7, 8, 9 is/are similar in scope to claim(s) 1, 2, 3, and is/are therefore rejected under similar rationale.


Regarding Claim(s) 12, 13, 14; claim(s) 12, 13, 14 is/are directed to a/an medium associated with the transceiver claimed in claim(s) 1, 2, 3. Claim(s) 12, 13, 14 is/are similar in scope to claim(s) 1, 2, 3, and 6, and is/are therefore rejected under similar rationale.  The examiner further notes Tunnel teaches receive data on different frequency channels from a different antenna (FIG. 2 – Wireless and Tunable Multi-Band Antenna and [0068] – determines... channels and frequencies).


Regarding Claim 17;
Tunnel and Hardacker and Hitchcock disclose the transceiver to Claim 1.
Hitchcock further teaches wherein the processor is further configured to compile the portions of the authentication credential based on executable-code (Hitchcock, FIG. 3A).

Regarding Claim 18;
Tunnel and Hardacker and Hitchcock disclose the transceiver to Claim 17.
Tunnel further teaches wherein the processor is further configured to receive executable code from the plurality of antennas (Tunnel, [0119] - For yet other embodiments, a companion application 141 securely communicating with an authenticator via dynamic pairing may be deployed to entities to automatically detect a request for login credentials and/or serve as an interface with devices, applications, websites, services or other entities to negotiate wake-up, communication, authentication, encryption, compression and data exchange).  As constructed the companion app is deployed to a transceiver thus reads on configured to receive executable code from the plurality of antennas as they contain a communications link or path to one or more... endpoints, see [0041].

Regarding Claim 19;
Tunnel and Hardacker and Hitchcock disclose the transceiver to Claim 17.
Tunnel further teaches further comprising a local storage device, and wherein the processor is further configured to select the executable code from a plurality of available executable code stored on the local storage device based on a predetermined time criteria. (Tunnel, [00119] -  - For yet other embodiments, a companion application 141 securely communicating with an authenticator via dynamic pairing may be deployed to entities to automatically detect a request for login credentials and/or serve as an interface with devices, applications, websites, services or other entities to negotiate wake-up, communication, authentication, encryption, compression and data exchange).  The examiner interprets “wake-up” of as application as a form predetermined time criteria for selecting an executable code from plurality of available executable code stored on the local storage device (i.e., all applications).

Regarding Claim 20;
Tunnel and Hardacker and Hitchcock disclose the transceiver to Claim 1.
	Tunnel further discloses wherein the at least .... different parsed portions of the sequenced authentication credential transmitted on the at least ... different and distinct ... frequency channels are received ...from the single device (Abstract and [0055]).
Hardacker further teaches wherein the at least three different parsed portions of the sequenced [data] transmitted on the at least three different and distinct ... frequency channels are received simultaneously from the single device (Hardacker, Abstract – Parallel (i.e., simultaneously)). 
Similar rationale and motivation is noted for the combination of Hardacker to Tunnel and Hardacker and Hitchcock, as per Claim 1 above.
Hitchcock further teaches wherein the at least three different parsed portions of the sequenced authentication credential transmitted on the at least ...predetermined frequency channels are received (Hitchcock, FIG. 1 and FIG. 3A – Depicts the compiling of the authentication credential from FIG. 1 and col. 2, lines 51-65 and col. 7, lines 55-col. 8, line 5).
Similar rationale and motivation is noted for the combination of Hitchcock to Tunnel and Hardacker and Hitchcock, as per Claim 1 above.

Claim(s) 5, 10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tunnel et al. (US 2019/0174304 A1) in view of Hardacker (US 2007/0024506 A1) and Hitchcock et al. (US 10,333,946 B1) and further in view of Zhan et al. (US 2012/0139806 A1).

Regarding Claim 5;
Tunnel and Hardacker and Hitchcock disclose the transceiver to Claim 1.
Tunnel further discloses concepts of 802.11n ([0038] – 802.11n).
However, in an analogous art, Zhan wherein at least one of the frequency channels comprises a 2.4 GHz frequency channel (Zhan, [0011]-[0012] - According to some embodiments, an IEEE 802.11n access point is also provided. The IEEE 802.11n access point can include a MIMO antenna, which can include a plurality of inverted F slot antenna elements such that each element can radiate in a 2.4 GHz frequency band and in a 5 GHz frequency band)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Zhan to the different antennas of Tunnel and Hardacker and Hitchcock to include wherein at least one of the frequency channels comprises a 2.4 GHz frequency channel
One would have been motivated to combine the teachings of Zhan to Tunnel and Hardacker and Hitchcock to do so as it provides / allows increasing the maximum raw data rate (Zhan, [0003]). 
Regarding Claim(s) 10; claim(s) 10 is/are directed to a/an method associated with the transceiver claimed in claim(s) 5. Claim(s) 10 is/are similar in scope to claim(s) 5, and is/are therefore rejected under similar rationale.

Regarding Claim(s) 15; claim(s) 15 is/are directed to a/an medium associated with the transceiver claimed in claim(s) 5. Claim(s) 15 is/are similar in scope to claim(s) 5, and is/are therefore rejected under similar rationale.  The examiner further notes Tunnel teaches receive data on different frequency channels from a different antenna (FIG. 2 – Wireless and Tunable Multi-Band Antenna and [0068] – determines... channels).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI L SCHMIDT whose telephone number is (571)270-1385. The examiner can normally be reached Monday-Friday 10am - 6pm (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARI L SCHMIDT/Primary Examiner, Art Unit 2439